DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement filed July 3rd, 2020, September 22nd, 2020, October 13th, 2020, and July 14th, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	This objection specifically refers to these documents and the corresponding IDS dates.
July 3rd, 2020
JP 5096008 B2
JP 2003258359 A
KR 1020140138724
September 22nd, 2020
EP 3168641 B1
October 13th, 2020
KR 20180064969
July 14th, 2021
JP 200494115
JP 2007214564
JP 2003536061
JP 2009103529
JP 2009204691
JP 201091855
JP 253460
JP 2019509474 A
KR 20180064969
KR 20180049937
CN 103633557 a
CN 101545582 a
CN 101013030 a

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 13, and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Elooz et al. (US 20180120441 A1) hereinafter Elooz in view of Reichert et al. (DE 10103861 A1) hereinafter Reichert.
Regarding claim 1, Elooz teaches A method of Light Detection and Ranging (LIDAR) (Elooz: Fig. 25A: method 2500), the method comprising:
generating a first optical pulse that propagates towards a target (Elooz: Fig. 25A: emitting light); 
b) receiving an optical return signal reflected from the target resulting from the generated first optical pulse (Elooz: Fig. 25A: the second step that receives the light); 
c) processing the optical return signal to determine necessity of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Elooz: Fig. 25A: the third and the fourth steps determine whether additional pulses are needed or not. Therefore, it determines whether the number of additional optical pulses would be 0 or 1); 
d) generating the additional optical pulses and propagating the generated additional optical pulses towards the target (Elooz: Fig. 25A: If the answer was no, additional pulses are generated); 
e) receiving additional optical return signals reflected from the target resulting from the generated additional optical pulses (Elooz: Fig. 25A: The additional pulse is detected, implying that it received it); and 
f) processing the received additional optical return signals to obtain one or more LIDAR measurements (Elooz: Fig. 25A: The additional pulse is detected, implying that it did LIDAR measurements).
Elooz fails to teach, but Reichert teaches determining a number of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Reichert: Paragraph B in page 7 shows that the number of pulses are determined based on criteria such as noise)
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine a number of additional optical pulses desired as described in Reichert for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that a number of additional optical pulses are determined as it is well known in the art that more pulses leads to less noise and longer fov.

Regarding claim 3, Elooz, in view of Reichert teaches the method of claim 1.
Elooz fails to specifically teach, but Reichert teaches that the processing the optical return signal comprises determining a noise level of the optical return signal (Reichert: Paragraph B in page 7 shows that the number of pulses are determined based on criteria such as noise).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine a number of additional optical pulses desired based on SNR as described in Reichert for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that processing the optical return signal comprises determining a noise level of the optical return signal as it is well known in the art that noise corresponds to lack of accuracy and increased number of pulses may lead to improved accuracy

Regarding claim 9, Elooz, in view of Reichert, teaches the method of claim 1 wherein the processing the optical return signal comprises performing a time-of-flight analysis (Elooz: Fig. 25A shows that the distance is determined and ToF is a well-known form of determining distance).

Regarding claim 13, Elooz, in view of Reichert teaches the method of claim 1 further comprising generating three-dimensional measurement point data from the processed received additional optical return signals (Elooz: Paragraph 0395 shows that point cloud is generated).

Regarding claim 15, Elooz, in view of Reichert teaches the method of claim 1 further comprising determining time-of-flight data from the processed received additional optical return signals (Elooz: Fig. 25A shows that the pulse is detected, and in a LIDAR application, TOF is a well-known form of detecting a signal).

Regarding claim 16, Elooz, in view of Reichert teaches the method of claim 1.
	Elooz fails to specifically teach, but it is well known in the art before the effective filing date of the claimed invention to process signals in a LIDAR application using amplitudes of return peaks. One of ordinary skill in the art would have been motivated to use amplitudes of return peaks to process received additional optical return signals as a threshold is a common method of distinguishing noise and signal.

Regarding claim 17, Elooz, in view of Reichert teaches the method of claim 1.
	Elooz fails to specifically teach, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine measurement errors from the processed received additional optical return signals. One of ordinary skill in the art would have been motivated to adjust the method so that the measurement error from the processed received additional optical return signals is determined as it is well known in the art to measure error from the collected data.

Regarding claim 18, Elooz, in view of Reichert, teaches the method of claim 1.
	Elooz fails to teach, but Reichert teaches that processing the optical return signal comprises adaptively processing (Reichert: Paragraph A in page 2 shows that the determination of pulse number is adaptive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adaptively determine the number of pulses as shown in Reichert for the method taught by Elooz. One of ordinary skill in the art would have been motivated to adjust the method sop that the processing the optical return signal comprise adaptively processing as accuracy may be increased as suggested by Reichert paragraph A in page 2.

Regarding claim 19, Elooz, in view of Reichert teaches The method of claim 1 wherein the steps of processing the optical return signal, generating the determined number of additional optical pulses and propagating them towards the target, receiving additional optical return signals reflected from the target, and processing the received additional optical return signals are repeated at regular intervals a predetermined number of times to obtain a plurality of LIDAR measurements (Elooz: Fig. 24 shows that the beams are controlled repeatedly every frame).

Regarding claim 20, Elooz teaches A method of Light Detection and Ranging (LIDAR) (Elooz: Fig. 25A: method 2500), the method comprising: 
generating a first optical pulse that propagates towards a target (Elooz: Fig. 25A: emitting light); 
receiving an optical return signal reflected from the target resulting from the generated first optical pulse (Elooz: Fig. 25A: the second step that receives the light); 
obtaining environment condition information (Elooz: Fig. 25A shows that the object is detected); 
Determining the necessity of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Elooz: Fig. 25A: the third and the fourth steps determine whether additional pulses are needed or not. Therefore, it determines whether the number of additional optical pulses would be 0 or 1); 
generating the additional optical pulses and propagating them towards the target (Elooz: Fig. 25A: If the answer was no, additional pulses are generated); 
receiving additional optical return signals reflected from the target resulting from the generated additional optical pulses (Elooz: Fig. 25A: The additional pulse is detected, implying that it received it); and 
processing the received additional optical return signals to obtain one or more LIDAR measurements (Elooz: Fig. 25A: The additional pulse is detected, implying that it did LIDAR measurements).
Elooz fails to teach, but Reichert teaches determining a number of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Reichert: Paragraph B in page 7 shows that the number of pulses are determined based on criteria such as noise)
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine a number of additional optical pulses desired as described in Reichert for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that a number of additional optical pulses are determined as it is well known in the art that more pulses leads to less noise and longer fov.

Regarding claim 21, Elooz, in view of Reichert teaches the method of claim 20 wherein the obtaining environment condition information comprises determining information from a sensor (Elooz: Paragraph 0009).

Regarding claim 22, Elooz, in view of Reichert teaches the method of claim 20 wherein the obtaining environment condition information comprises determining an ambient light intensity level (Elooz: Paragraph 0009).

Regarding claim 23, Elooz, in view of Reichert teaches the method of claim 20 wherein the obtaining environment condition information comprises determining weather conditions (Elooz: Paragraph 0194).

Regarding claim 24, Elooz, in view of Reichert teaches the method of claim 20 wherein the obtaining environment condition information comprises determining atmospheric conditions (Elooz: Paragraph 0009 shows that ambient light is detected and it is well known in the art that ambient light corresponds to atmospheric conditions).

Regarding claim 25, Elooz teaches A method of Light Detection and Ranging (LIDAR) (Elooz: Fig. 25A: method 2500), the method comprising: 
generating a first optical pulse that propagates towards a target (Elooz: Fig. 25A: emitting light); 
receiving an optical return signal reflected from the target resulting from the generated first optical pulse (Elooz: Fig. 25A: the second step that receives the light); 
Determining the necessity of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Elooz: Fig. 25A: the third and the fourth steps determine whether additional pulses are needed or not. Therefore, it determines whether the number of additional optical pulses would be 0 or 1); 
generating the additional optical pulses and propagating them towards the target (Elooz: Fig. 25A: If the answer was no, additional pulses are generated); 
receiving additional optical return signals reflected from the target resulting from the generated additional optical pulses (Elooz: Fig. 25A: The additional pulse is detected, implying that it received it); and 
processing the received additional optical return signals to obtain one or more LIDAR measurements (Elooz: Fig. 25A: The additional pulse is detected, implying that it did LIDAR measurements).
Elooz fails to teach, but Reichert teaches determining a number of additional optical pulses desired to be propagated towards the target to meet a performance criteria (Reichert: Paragraph B in page 7 shows that the number of pulses are determined based on criteria such as noise)
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine a number of additional optical pulses desired as described in Reichert for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that a number of additional optical pulses are determined as it is well known in the art that more pulses leads to less noise and longer fov.

Regarding claim 26, Elooz, in view of Reichert teaches the method of claim 25 wherein determining the number of additional optical pulses comprises determining based on information about environment conditions (Elooz: Fig. 25A shows that depending on the surroundings of the system, necessity of additional pulses is determined).

Regarding claim 27, Elooz, in view of Reichert teaches the method of claim 25 wherein determining the number of additional optical pulses comprises determining based on characteristics of the received optical return signal (Elooz: Fig. 25A shows that depending on whether an object was detected or not, necessity of additional pulses is determined, and it is well known in the art that received optical return signal corresponds to the object).

Regarding claim 28, Elooz, in view of Reichert teaches the method of claim 25 wherein determining the number of additional optical pulses comprises determining based on information about environment conditions and based on characteristics of the received optical return signal (Elooz: Fig. 25A shows that depending on whether an object was detected or not, necessity of additional pulses is determined, and it is well known in the art that received optical return signal corresponds to the object).

Regarding claim 29, Elooz, in view of Reichert teaches the method of claim 25.
Elooz fails to teach, but Reichert teaches that determining the number of additional optical pulses comprises determining based a performance criteria (Reichert: Paragraph B in page 7 shows that the number of pulses are determined based on criteria such as SNR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the number of additional optical pulses based on SNR as taught by Reichert for the method taught by Elooz. One of ordinary skill in the art would have been motivated to determine the number of additional optical pulses based on a performance criteria so that error is reduced as described in Reichert Paragraph C in page 7.

Regarding claim 30, Elooz, in view of Reichert teaches the method of claim 29.
Elooz fails to teach, but Reichert teaches that the performance criteria is signal-to-noise ratio (Reichert: Paragraph B in page 7 shows that the number of pulses is determined based on criteria such as SNR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the number of additional optical pulses based on SNR as taught by Reichert for the method taught by Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that the performance criteria is signal-to-noise ratio so that error is reduced as described in Reichert Paragraph C in page 7.

Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elooz in view of Reichert and Liu et al. (CN 107728156 B) hereinafter Liu.
Regarding claim 2, Elooz, in view of Reichert teaches the method of claim 1.
	Elooz fails to teach, but Liu teaches that the processing the optical return signal comprises determining a number of return peaks in the optical return signal (Liu: Paragraph A: Steps 1-6 in page 7-8).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine peak number for the returning signals to determine the distance as shown in Liu for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that it determines a number of return peaks in the optical return signal as detecting peak is a well-known method of determining whether a signal has returned or not.

Regarding claim 14, Elooz, in view of Reichert teaches the method of claim 1.
Elooz fails to teach, but Liu teaches determining a number of return peaks from the processed received additional optical return signals (Liu: Paragraph A: Steps 1-6 in page 7-8).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine peak number for the returning signals to determine the distance as shown in Liu for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that it determines a number of return peaks in the optical return signal as detecting peak is a well-known method of determining whether a signal has returned or not.

Claim(s) 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Elooz in view of Reichert and Lombrozo et al. (US 20140303829 A1) hereinafter Lombrozo.
Regarding claim 4, Elooz, in view of Reichert teaches the method of claim 1.
	Elooz fails to teach, but Lombrozo teaches that the processing the optical return signal comprises performing steps in a decision tree (Lombrozo: Paragraph 0026 shows that processing the signal may be done with a decision tree).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decision tree as taught by Lombrozo for the method shown in Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that the processing the optical return signal comprises performing steps in a decision tree as a decision tree is a well-known form of data processing structure, and thus various efficient algorithms are known for it.

Regarding claim 5, Elooz, in view of Reichert and Lombrozo, teaches the method of claim 4 wherein the decision tree is a static decision tree.
	Elooz does not specifically teach that the decision tree is a static decision tree, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a static decision tree for the decision tree. One of ordinary skill in the art would have been motivated to use a static decision tree as a static decision tree is a well-known form of decision-making process in a computer and its benefit of efficiency is well known. 

Regarding claim 6, Elooz, in view of Reichert and Lombrozo, teaches the method of claim 4 wherein the decision tree is a dynamic decision tree.
Elooz does not specifically teach that the decision tree is a dynamic decision tree, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamic decision tree for the decision tree. One of ordinary skill in the art would have been motivated to use a dynamic decision tree as a dynamic decision tree is a well-known form of decision-making process in a computer and its benefit of flexibility is well known. 

Regarding claim 8, Elooz, in view of Reichert and Lombrozo, teaches the method of claim 4 wherein the decision tree comprises a decision node that determines an ambient light level.
	Elooz does not specifically teach that the decision tree comprises a decision node that determines an ambient light level, but it would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a decision node that determines an ambient light level in the decision tree. One of ordinary skill in the art would have been motivated to include a decision node that determines an ambient light level in the decision tree as distinguishing noise and signal is well known in the art and ambient light level is a well-known form of noise in a LIDAR application.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elooz in view of Reichert, Lombrozo, and Liu.
Regarding claim 7, Elooz, in view of Reichert and Lombrozo teaches the method of claim 4.
Elooz fails to teach, but Liu teaches determining a number of return peaks in the optical return signal (Liu: Paragraph A: Steps 1-6 in page 7-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step that determines a number of return peaks in the optical return signal as taught by Liu for the decision tree taught by Elooz, in view of Reichert and Lombrozo. One of ordinary skill in the art would have been motivated to adjust the method so that the decision tree comprises a decision node that determines a number of peaks as detecting peak is a well-known method of determining whether a signal has returned or not.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elooz in view of Reichert and Pacala et al. (US 20190056497 A1) hereinafter Pacala.
Regarding claim 10, Elooz, in view of Reichert, teaches the method of claim 1.
	Elooz fails to teach, but Pacala teaches that the processing the received additional optical return signals comprises performing receive signal filtering (Pacala: Paragraph 0252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform signal filtering as shown in Pacala for the method taught by Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that the method performs a signal filtering on the received signal as it is well known in the art that the returned signal would contain noise.

Regarding claim 11, Elooz, in view of Reichert, teaches the method of claim 1 wherein the processing the received additional optical return signals comprises performing averaging.
Elooz fails to teach, but Pacala teaches that the processing the received additional optical return signals comprises performing receive signal averaging (Pacala: Paragraph 0349).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform averaging as shown in Pacala for the method taught by Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that the method performs averaging on the received signal as it is well known in the art that the returned signal would contain noise.

Regarding claim 12, Elooz, in view of Reichert, teaches the method of claim 1 wherein the processing the received additional optical return signals comprises performing histogramming.
Elooz fails to teach, but Pacala teaches that the processing the received additional optical return signals comprises performing histogramming (Pacala: Paragraph 0221).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform histogramming as shown in Pacala for the method taught by Elooz. One of ordinary skill in the art would have been motivated to adjust the method so that the method performs histogramming on the received signal since by histogramming, a filter may be applied as described in Pacala paragraph 0221

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.C./Examiner, Art Unit 3645         
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645